HEI Exhibit 10.8

HAWAIIAN ELECTRIC INDUSTRIES, INC.

LONG-TERM INCENTIVE PLAN (LTIP)

Pursuant to Section 3.1 of the 1987 Stock Option and Incentive Plan of Hawaiian
Electric Industries, Inc., as amended and restated effective January 22, 2008,
the Compensation Committee of the Board of Directors of Hawaiian Electric
Industries, Inc. (HEI) establishes and adopts the following Long-Term Incentive
Plan (LTIP).

 

1. PURPOSE

The purpose of the LTIP is to encourage a high level of sustained performance by
HEI and its subsidiaries (the “Company”) through the establishment of specific
long-term financial goals, the accomplishment of which will require a high
degree of competence and diligence on the part of certain key employees of the
Company selected to participate in the LTIP and will be beneficial to the owners
and customers of the Company.

 

2. DEFINITIONS

The following definitions apply to the LTIP:

 

  2.1 “Award” means payment made in accordance with the provisions of the LTIP.

 

  2.2 “Committee” means the Compensation Committee of the Board of Directors of
HEI.

 

  2.3 “Deferred Account” means an unfunded account within which a Participant’s
deferred Awards and accrued interest are accumulated.

 

  2.4 “Executives” means the senior officers and managers responsible for
determining business and strategic policies.

 

  2.5 “Fair Market Value” means, as of any determination date, the average of
the daily high and low sales prices of the Common Stock as quoted in the New
York Stock Exchange on the date as of which Fair Market Value is to be
determined, or if there is no trading of Common Stock on such date, the average
of the daily high and low sales prices of the Common Stock as quoted on the New
York Stock Exchange on the next preceding date on which there was trading in
such shares, or if the Common Stock is not admitted to trade on the New York
Stock Exchange, the Fair Market Value shall be determined by the Committee in
such other reasonable manner as the Committee shall decide.

 

  2.6 “HEI Common Stock” means the Common Stock of HEI.

 

  2.7 “Participant” means an employee selected to participate in the LTIP.

 

-1-



--------------------------------------------------------------------------------

  2.8 “Performance Goals” means the performance objectives of the Company
established for the purpose of determining any incentive Award for a Performance
Period.

 

  2.9 “Performance Period” means the three-year calendar period over which
performance is measured.

 

  2.10 “Performance Shares” means an Award, under Section 7, of a Share
determined by reference to its Fair Market Value on the date of grant.

 

  2.11 “Share” means a share of HEI Common Stock.

 

3. BASIC PLAN CONCEPT

The LTIP provides an opportunity for Participants to earn incentive compensation
Awards depending on the level of Company performance. Performance will be based
on a three-year period beginning January 1 of the first year of the Performance
Period and ending December 31 of the third year of the Performance Period.
Awards may be based on Company performance plus additional goals or objectives.
When awards are granted, payments will be made in cash and/or HEI Common Stock
at the sole discretion of the Committee during the year following the end of
each Performance Period unless voluntarily deferred by the Participant. Stock
awards are subject to the availability of authorized shares.

 

4. ADMINISTRATION

The LTIP will be administered by the Committee which will determine:

 

  4.1 Participants;

 

  4.2 the Performance Goals to which an Award will be subject;

 

  4.3 the number of Performance Shares, if any, to be granted to any
Participant;

 

  4.4 Incentive award levels;

 

  4.5 Performance Goal results; and

 

  4.6 Amount of the actual award, if any, to be made to each Participant and
whether it should be granted in cash and/or HEI Common Stock.

 

-2-



--------------------------------------------------------------------------------

5. PARTICIPATION

The Committee will select Participants from those executives whose decisions and
actions contribute directly to the Company’s long-term success. No employee will
have the automatic right to be selected as a Participant in the LTIP for any
Performance Period, nor, if so selected, be entitled automatically to an Award,
nor, having been selected as a Participant for one Performance Period, be
automatically selected as a Participant in any subsequent Performance Period.

Participants who are placed in the plan after the start of the Performance
Period or who terminate employment as a result of retirement, death or
disability, within the Performance Period or transfer to a position that is not
included in the LTIP, will be eligible to receive that portion of the award
represented by the number of complete months of eligibility during the
Performance Period divided by 36; provided that a Participant must have been in
a position included in the LTIP for at least 12 full months during the
Performance Period.

Upon a change-in-control as defined in the Hawaiian Electric Industries, Inc.
1987 Stock Option Incentive Plan, as amended and restated effective January 22,
2008, participants shall immediately be entitled to receive an award at the
target level percentage (determined, as applicable, by reference to the
Participant’s base salary) prorated by the number of complete months of
employment during the applicable three-year period divided by 36. The payment
shall be made in cash as soon as practical after the change-in-control.

 

6. PERFORMANCE GOALS

The Committee will establish, for each Performance Period, Performance Goals
designed to accomplish such financial and strategic objectives as it may from
time to time determine appropriate. The Committee may make adjustments to the
Performance Goals for any Performance Period as it deems equitable in
recognition of: extraordinary or nonrecurring events experienced by the Company
during the Performance Period, or changes in applicable accounting rules or
principles, or changes in the Company’s methods of accounting during the
Performance Period.

 

7. PERFORMANCE SHARES

The Committee may establish, at the beginning of each Performance Period, a
number of Performance Shares to be granted to any Participant based on a
percentage of the Participant’s potential LTIP award payout divided by the Fair
Market Value of HEI Common Stock on the date the LTIP performance plan is
approved by the Committee. Performance Shares will be settled (to the extent of
attainment of Performance Goals, as applicable, and any other terms and
conditions of the Award) in HEI Common Stock.

 

-3-



--------------------------------------------------------------------------------

8. DETERMINATION OF AWARDS

Subject to the provisions of Section 6 and 7 as applicable, the Committee will
determine the Awards, if any, to be made to each Participant for each
Performance Period. Awards made will be based primarily on the level of
performance within the performance range, but may also be based on each
Participant’s contribution to overall Company performance during the Performance
Period. Cash Awards will be calculated by applying an Award percentage to the
Participant’s base salary. Performance Share Awards will be based on the level
of performance within the performance range determined as a function of the
extent to which the applicable Performance Goals and/or other Award terms and
conditions have been satisfied. The Committee shall determine the extent to
which the applicable Performance Goals were attained following the conclusion of
the applicable Performance Period.

 

9. PAYMENT OF AWARDS

 

  9.1 Payment of Nondeferred Awards – The payment of Awards for any Performance
Period will be made, as applicable, in cash or HEI Common Stock to the
Participant as soon as practical after the close of the Performance Period
unless, in the case of a cash award, the Participant irrevocably elected to
defer payment of all or a portion of the Award as provided in subparagraph 9.2
below by filing a written election form with the Company before the beginning of
the Performance Period or before the executive begins service as a Participant
for the Performance Period.

 

  9.2 Payment of Deferred Cash Awards – Each deferred Award will be credited to
the Participant’s Deferred Account and will be paid to the Participant, or to
his or her beneficiary or estate in the event of his or her death, at the end of
the deferral period in cash lump sum or in installments, as provided in the
written election form. Amounts credited to a Participant’s Deferred Account
shall be credited each year with an amount equivalent to interest, compounded
quarterly, at the annual rate commensurate with the prevailing interest rate on
three-year certificates of deposit at American Savings Bank, F.S.B., as of
January 1 of that year. Such Deferred Account will be credited with interest
from the date the Award would have been paid in cash to the date of receipt by
the Participant under the Deferral Agreement.

 

  9.3 In the event the payment of any portion of the awards is in HEI Common
Stock (other than Performance Shares), the number of shares of stock to be
issued will be based on Fair Market Value on the date of payment.

 

10. ASSIGNMENTS AND TRANSFERS

Participants will not assign, encumber, or transfer their rights and interests
under the LTIP; any attempt to do so will render the Participant’s rights and
interests under the LTIP null and void.

 

-4-



--------------------------------------------------------------------------------

11. EMPLOYEE RIGHTS UNDER THE LTIP

No employee or other person will have any claim or right to be granted an Award
under the LTIP. Neither the LTIP nor any action taken thereunder will be
construed as giving any employee any right to be retained in the employ of the
Company or any of its affiliated companies.

 

12. WITHHOLDING TAXES

The Company will withhold the amount of any federal, state, or local income
taxes attributable to any amounts payable under the LTIP.

 

13. AMENDMENTS

The Committee may amend, suspend, or terminate the LTIP or any portion of it at
any time.

 

-5-